SCHEDULE 14A PROXY STATEMENT PURSUANT TO SECTION 14(a) OF THE SECURITIES EXCHANGE ACT OF 1934 Filed by the Registrant þ Filed by a Party other than the Registranto Check the appropriate box: o Preliminary Proxy Statement o Confidential, For Use of the Commission Only (As Permitted by Rule 14a-6(e)(2)) þ Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material under §240.14a-12 GILMAN CIOCIA, INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): þ No fee required o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11 . Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. i o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: ii Corporate Headquarters 11 Raymond Avenue · Poughkeepsie, NY 12603 845.485.5278 tel · 845.622.3638 fax NOTICE OF ANNUAL MEETING OF STOCKHOLDERS To Our Stockholders: On behalf of the Board of Directors, it is my pleasure to invite you to attend the Annual Meeting of Stockholders of Gilman Ciocia, Inc. The meeting will be held on January 10, 2013 at the Marco Island Marriot Resort & Spa, 400 S. Collier Boulevard, Marco Island, FL 34145, beginning at 10:00 a.m., local time. To be admitted to the Annual Meeting, please present valid picture identification. The purpose of the meeting is to act on the matters listed in the attached Notice and discussed in the accompanying Proxy Statement. Your vote is important. You can ensure that your shares are voted at the meeting by completing, signing and returning the enclosed proxy card. If your shares are held by a broker, bank or other nominee and you plan to attend the meeting, please contact the person responsible for your account regarding your intention to attend the meeting so they will know how you intend to vote your shares at that time. Thank you for your interest in the affairs of the Company. Cordially, By: /s/ Michael Ryan Michael Ryan Title: Chief Executive Officer Poughkeepsie, New York December 11, 2012 iii Corporate Headquarters 11 Raymond Avenue · Poughkeepsie, NY 12603 845.485.5278 tel · 845.622.3638 fax NOTICE OF ANNUAL MEETING OF STOCKHOLDERS PLACE: Marco Island Marriot Resort & Spa, 400 S. Collier Boulevard, Marco Island, FL 34145 DATE AND TIME: January 10, 2013 at 10:00 a.m., local time ITEMS OF BUSINESS: 1. To elect two Class C directors, identified in the accompanying proxy statement, to hold office until our Annual Meeting of stockholders with respect to the year ending June 30, 2015, and until his or her successor is duly elected and qualified, or until his or her earlier resignation or removal (“Proposal No. 1”); 2. To ratify the appointment of Liggett, Vogt & Webb, P.A. as the Company's independent registered public accounting firm for the fiscal year ending June 30, 2013 (“Proposal No. 2”); and 3. To transact such other business as may properly come before the meeting or any adjournment or adjournments thereof. WHO MAY ATTEND: We will permit only stockholders, or persons holding proxies from stockholders, to attend the Annual Meeting. WHO MAY VOTE: You may vote if you were a stockholder of record of Gilman Ciocia's common stock at the close of business on November 28, 2012 or if you hold a proxy from a stockholder of record. Proof of ownership is required. A list of all stockholders entitled to vote at the Annual Meeting, arranged in alphabetical order and showing the address of and number of shares held by each stockholder, will be available at the principal office of the Company during usual business hours, for examination by any stockholder for any purpose germane to the annual meeting for 10 days prior to the date thereof PROXY VOTING: Your vote is important. To ensure your representation at the annual meeting, you are urged to mark, sign, date and return the enclosed proxy card promptly in the postage-paid envelope enclosed for that purpose. Any stockholder attending the annual meeting may vote in person even if he or she previously returned a proxy. Our board of directors recommends that stockholders vote FOR the re-election of each of the directors named in Proposal No.1 and FOR Proposal No. 2 The proxy materials will be furnished to stockholders on or about December 11, 2012. . Important Notice Regarding the Availability of Proxy Materials for the Annual Meeting to be Held on January 10, 2013: This proxy statement and the Annual Report for our fiscal year ended June30,2012 are available on the following website: www.gtax.com By Order of the Board of Directors, By: /s/ James Ciocia James Ciocia Title: Chairman of the Board Poughkeepsie, New York December 11, 2012 iv TABLE OF CONTENTS Page ABOUT THE ANNUAL MEETING 1 PROPOSAL 1:ELECTION OF DIRECTORS 4 PROPOSAL 2:RATIFICATION OF THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 6 BOARD OF DIRECTORS AND EXECUTIVE OFFICERS 7 EXECUTIVE COMPENSATION 13 DIRECTOR COMPENSATION 15 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 15 SECTION 16(a) BENEFICIAL OWNERSHIP REPORTING COMPLIANCE 19 CORPORATE GOVERNANCE 19 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 19 AUDIT COMMITTEE REPORT 20 COST OF SOLICITATION 21 STOCKHOLDER PROPOSALS FOR THE NEXT ANNUAL MEETING 21 IMPORTANT NOTICE REGARDING THE AVAILABILITY OF PROXY MATERIALS FOR THE STOCKHOLDERS MEETING TO BE HELD ON JANUARY 10, 2013 21 ANNUAL REPORT 21 HOUSEHOLDING OF MATERIALS 21 OTHER BUSINESS 22 v PROXY STATEMENT GILMAN CIOCIA, INC. ANNUAL MEETING OF STOCKHOLDERS TO BE HELD ON JANUARY 10, 2013 ABOUT THE ANNUAL MEETING WHAT IS THE PURPOSE OF THIS PROXY STATEMENT? This proxy statement is being provided to you in connection with the solicitation of proxies by the Board of Directors of Gilman Ciocia, Inc. (“we”, “us”, “our” or the “Company”). The proxies will be voted at our Annual Meeting of Stockholders (the “Meeting”) and at any adjournment or adjournments thereof for the purposes set forth in the accompanying Notice of Annual Meeting. The Meeting will be held on January 10, 2013 at the Marco Island Marriot Resort & Spa, 400 S. Collier Boulevard, Marco Island, FL 34145, beginning at 10:00 a.m., local time. Our proxy statement and proxy card are being mailed to stockholders beginning on or about December 11, 2012. WHEN IS THE RECORD DATE FOR THE MEETING? WHO IS ELIGIBLE TO VOTE? November 28, 2012 is the record date (the “Record Date”) for determining the stockholders entitled to notice of and to vote at the Meeting. On the Record Date, 96,446,179 shares of our common stock $0.01 par value per share (“Common Stock”) were outstanding. The Common Stock is the only class of securities entitled to vote at the Meeting. Each outstanding share of Common Stock entitles its holder to one vote. Holders of the Common Stock will vote together as a single class on all matters presented at the Meeting. Your vote is important.Stockholders can vote in person at the annual meeting or by proxy. If you vote by proxy, the individuals named on the proxy card as representatives will vote your shares in the manner you indicate. You may specify whether your shares should be voted for all, some or none of the nominees for director and whether your shares should be voted “For”, “Against” or “Abstain” with respect to the other proposal. WHAT IS THE QUORUM FOR THE MEETING? A quorum is present if the holders of at least a majority of the shares of Common Stock outstanding as of the Record Date are present in person or represented by proxy at the Meeting. If you have returned a valid proxy or attend the meeting in person, your outstanding shares of common stock will be counted for the purpose of determining whether there is a quorum, even if you wish to abstain from voting on some or all matters at the annual meeting. Votes cast by proxy or in person at the annual meeting will be tabulated by the inspector of election appointed for the annual meeting who will also determine whether or not a quorum is present. No business may be conducted at the Meeting if a quorum is not present. Abstentions from voting and “broker non-votes,” described below, will be counted in determining whether a quorum is present. HOW MANY VOTES ARE NEEDED TO ACT ON PROPOSALS AT THE MEETING? The election of our two Class C directors requires the affirmative vote of the holders of a plurality of the shares of Common Stock present in person or represented by proxy at the Meeting, provided a quorum is present. Therefore, the nominees receiving the greatest number of votes cast at the Meeting will be elected as Class C directors of the Company. Broker non-votes and abstentions will have no effect on the election of Class C directors. The affirmative vote of a majority of the votes cast at the Meeting, provided a quorum is present, is necessary to approve the ratification of the appointment of Liggett, Vogt & Webb, P.A.Abstentions will have no effect on Proposal 2. WHAT IS THE EFFECT OF ABSTENTIONS AND BROKER NON-VOTES? Abstentions with respect to the election of directors will have no effect on the outcome of the vote. Abstentions with respect to Proposal No. 2 will have the same effect as an AGAINST vote. Abstentions will be counted for the purpose of determining a quorum at the Annual Meeting. 1 Matters subject to stockholder vote are classified as “routine” or “non-routine.” In the case of non-routine matters, brokers may not vote shares held in “street name” for which they have not received voting instructions from the beneficial owner (“Broker Non-Votes”), whereas they may vote those shares in their discretion in the case of any routine matter. Broker Non-Votes will be counted for purposes of calculating whether a quorum is present at the Annual Meeting, but will not be counted for purposes of determining the numbers of votes present in person or represented by proxy and entitled to vote with respect to a particular proposal. HOW DOES THE BOARD OF DIRECTORS RECOMMEND THAT I VOTE? The Board recommends that you vote: (1) FOR the election of the two Class C directors; and (2) FOR the ratification of the appointment of Liggett, Vogt & Webb, P.A as our independent registered public accounting firm for the fiscal year ending June 30, 2013. With respect to any other matter that properly comes before the meeting or any adjournment or postponement thereof, the proxyholders will vote as recommended by the Board, or if no recommendation is given, in their own discretion. HOW MAY I VOTE SHARES REGISTERED IN MY NAME? You may vote shares registered in your name in person at the Meeting or by submitting a proxy before the Meeting. You may vote by signing, dating and returning the proxy card in the enclosed postage-paid envelope. Please sign the proxy card exactly as your name appears on the card. If shares are owned jointly, each joint owner should sign the proxy card. If a stockholder is a corporation or partnership, the proxy card should be signed in the full corporate or partnership name by a duly authorized person. If the proxy card is signed pursuant to a power of attorney or by an executor, administrator, trustee or guardian, please state the signer's full title and provide a certificate or other proof of appointment. HOW ARE PROXIES VOTED? All properly submitted proxies will be voted at the Meeting according to the instructions given in the proxy. Our officers designated to vote the proxies returned pursuant to this solicitation are Ted Finkelstein, Vice President, Secretary and General Counsel and Jay Palma, Treasurer and Chief Accounting Officer. WHAT IF A PROPERLY EXECUTED PROXY CARD IS RETURNED WITHOUT ANY VOTING INSTRUCTIONS? If you are a stockholder of record and return an executed proxy card without voting instructions, your shares will be voted: (1) FOR the election of the two Class C directors; and (2) FOR the ratification of the appointment of Liggett, Vogt & Webb, P.A as the Company's independent registered public accounting firm for the fiscal year ending June 30, 2013. IF I SUBMIT A PROXY, MAY I STILL VOTE MY SHARES AT THE MEETING? Yes. Submitting a proxy does not limit your right to vote at the Meeting if you decide to attend the Meeting and vote in person. MAY I REVOKE A PROXY? You may revoke your proxy prior to the Meeting (1) by providing written notice to our Vice President, Secretary and General Counsel, Ted Finkelstein, at Gilman Ciocia, Inc., 11 Raymond Avenue, Poughkeepsie, New York 12603, or (2) by submitting a later-dated proxy by mail. You may also revoke your proxy by attending the Meeting and voting in person. Attending the Meeting will not, by itself, revoke a proxy. HOW DO I VOTE MY SHARES HELD IN “STREET NAME”? If you hold your shares in “street name” and have instructed your broker, bank or other nominee to vote your shares, you must follow directions received from your broker, bank or other nominee to change those instructions. 2 IF I HOLD SHARES IN A BROKERAGE ACCOUNT AND DO NOT RETURN VOTING INSTRUCTIONS, WILL MY SHARES BE VOTED? Brokerage firms may vote in their discretion on certain matters on behalf of clients who did not provide voting instructions prior to the Meeting. Generally, brokerage firms may vote on proposals to ratify auditors and on other routine matters. A “broker non-vote” occurs only when brokers or other nominees have not received instructions from the beneficial owner or other person entitled to vote shares as to a matter with respect to which the brokers or nominees do not have discretionary power to vote. This means that, if your shares are held in a brokerage account and you do not return voting instructions to your broker by the broker's deadline, your shares still may be voted on the proposal to ratify the appointment of Liggett, Vogt & Webb, P.A as our independent registered public accounting firm but will not be voted on the proposal to elect our ClassC directors.It is therefore important that you provide voting instructions to your broker if your shares are held by a broker, so that you vote with respect to electing our ClassC directors. WHAT IF OTHER BUSINESS IS PRESENTED AT THE MEETING? We have not received proper notice, and are not presently aware of any business to be transacted at the Meeting other than as described in this proxy statement. If any other item or proposal properly comes before the Meeting (including, but not limited to, a proposal to adjourn the Meeting in order to solicit votes in favor of any proposal contained in this proxy statement), the proxies received will be voted in accordance with the discretion of the authorized person, or in the absence of such authorization, the officers designated to vote the proxies. WHO WILL COUNT THE VOTE? It is expected that Ted Finkelstein, Vice President, Secretary and General Counsel of the Company, will tabulate the votes and act as inspector of the election. HOW MAY I COMMUNICATE WITH THE BOARD OF DIRECTORS? You may communicate with the Board of Directors individually or as a group by writing to: [Board of Directors] [Board Member] c/o Ted Finkelstein, Vice President, Secretary and General Counsel, 11 Raymond Avenue, Poughkeepsie, New York 12603. Communications are directed to the relevant director if addressed to an individual director, or to the Chairman of our Board if addressed to the Board.You should identify your communication as being from a Gilman Ciocia stockholder. The Secretary may require reasonable evidence that your communication or other submission is made by a Gilman Ciocia stockholder before transmitting your communication to our Board of Directors. 3 PROPOSAL 1 ELECTION OF DIRECTORS Director Composition On August 20, 2007, the Company, Wynnefield Small Cap Value Offshore Fund, Ltd., Wynnefield Partners Small Cap Value, L.P., Wynnefield Partners Small Cap Value, L.P. I and WebFinancial Corporation (the “Investment Purchasers”), Michael Ryan, Carole Enisman, Ted Finkelstein, Dennis Conroy, and Prime Partners, Inc. and Prime Partners II, holding companies owned in part by Michael Ryan (the “Existing Shareholders”) entered into a Shareholders Agreement as part of a private placement of the Company’s Common Stock (the “Investment Purchase”).Pursuant to the terms of the Shareholders Agreement: at the closing of the Investment Purchase, the Investment Purchasers were given the right to designate two directors (the “Investor Directors”) for election to our board of directors (the “Board”). So long as the Existing Shareholders own at least 10% of the outstanding shares of Common Stock, the Existing Shareholders have the right to nominate two directors (the “Existing Shareholder Directors”) for election to the Board; and the Investor Directors and the Existing Shareholder Directors shall jointly nominate three independent directors.As of the Record Date, the Investment Purchasers and the Existing Shareholders collectively own approximately 65.1% of our issued and outstanding Common Stock, and accordingly, these stockholders have the ability to influence certain actions requiring a stockholder vote, including the election of directors. Our Board of Directors presently consists of six directors.Our Certificate of Incorporation provides that our Board is divided into three classes (Class A, Class B and Class C) with overlapping three-year terms.The terms of office of Classes A, B and C expire at different times in annual succession with one class being elected at each Annual Meeting of Stockholders.Edward Cohen and Frederick Wasserman are Class A members and will serve until the Annual Meeting of Stockholders with respect to the fiscal year ending June 30, 2013 (the “Fiscal 2013 Stockholder Meeting”).James Ciocia and Michael Ryan are Class B directors and will serve until the Annual Meeting of Stockholders with respect to the year ending June 30, 2014 (the “Fiscal 2014 Stockholder Meeting”). John Levy and Allan Page are Class C members and are up for re-election at this year’s Annual Meeting of Stockholders. Election of Directors The stockholders are being asked to elect John Levy and Allan Page as Class C directors at the Annual Meeting.As Class C directors, John Levy and Allan Page will serve until the Annual Meeting of Stockholders with respect to the year ending June 30, 2015 (the “Fiscal 2015 Stockholder Meeting”), and in each case until a successor is elected and qualified or until his earlier death, resignation or removal. On October 5, 2012, the Nominating and Corporate Governance Committee recommended, and the Board of Directors approved the nomination of John Levy and Allan Page as Class C directors. Management expects that each of the nominees will be available to serve upon election, but if either of the nominees is unable to serve at the time the election occurs, the proxies will be voted for the election of another nominee to be designated by the Board. CLASS C DIRECTORS (term expires at the Fiscal 2015 Stockholder Meeting) The description below provides the name, age, principal occupation and other directorships of each nominee and the year in which he became a director of the Company. Except as otherwise noted, each has held his principal occupation for at least five years. The description below also includes a summary of the specific experience, qualifications, attributes or skills that led to the conclusion that each nominee is qualified to serve on the Board. JOHN LEVY, DIRECTOR.Mr. Levy has been a director of the Company since October 2006 and since September 4, 2007, has served as Lead Director.Since May2005, Mr.Levy has served as the Chief Executive Officer of Board Advisory, a consulting firm which advises public companies in the areas of corporate governance, corporate compliance, financial reporting and financial strategies.Mr. Levy served as Interim Chief Financial Officer from November 2005 to March 2006 of Universal Food & Beverage Company, which filed a voluntary petition under the provisions of Chapter 11 of the United States Bankruptcy Act on August 31, 2007.Mr.Levy is a Certified Public Accountant with nine years experience with the national public accounting firms of Ernst & Young, Laventhol & Horwath and Grant Thornton. Mr.Levy is a director and non-executive Chairman of the Board of Applied Minerals, Inc., a publicly traded exploration stage natural resource and mining company, and a director and audit committee member of Applied Energetics, Inc., a publicly traded company that specializes in the development and application of high power lasers, high voltage electronics, advanced optical systems and energy management systems technologies.Mr. Levy is NACD Fellow, the highest level of credentialing for corporate directors and corporate governance professionals.As an NACD Board Leadership Fellow, he has demonstrated his knowledge of the leading trends and practices that define exemplary corporate governance today, and has committed to developing professional insights through a sophisticated course of ongoing study.Mr. Levy is a frequent speaker on the roles and responsibilities of Board members and audit committee members. He has authored The 21st Century Director: Ethical and Legal Responsibilities of Board Members, Acquisitions to Grow the Business: Structure, Due Diligence, Financing, Creating the Best Projections You Can: Insights and Techniques and Ethics and Sustainability: A 4-way Path to Success.All four courses have initially been presented to various state accounting societies.Mr.Levy has a B.S. degree in economics from the Wharton School of the University of Pennsylvania and received his M.B.A. from St. Joseph’s University in Philadelphia.Mr. Levy brings to our board vast financial experiences as a Certified Public Accountant, former Chief Financial Officer of several companies and as Chief Executive Officer of a consulting firm which advises public companies in the areas of corporate governance, corporate compliance, financial reporting and financial strategies. In addition, Mr. Levy brings to our board, his role as Lead Director and Chairman of our audit committee, substantial experience with complex accounting and reporting issues, financial strategies, SEC filings, corporate governance and corporate transactions. 4 ALLAN PAGE, DIRECTOR.Mr. Page has been a director of the Company since October 2006.Mr. Page is the principal of A. Page & Associates LLC, an international consulting firm he founded in 2002 that is engaged in project development and advisory work in the energy market sector.Mr. Page is also Chairman and cofounder of The Hudson Renewable Energy Institute, Inc. a not for profit corporation promoting market applications for the public use of renewable energy.Prior to founding A. Page & Associates, Mr. Page spent more than thirty years with the CH Energy Group Inc., holding a variety of positions including President.Mr. Page started his employment as a distribution engineer at Central Hudson Gas and Electric, the principal subsidiary of the CH Energy Group and was the executive responsible for the development of a family of competitive business units for CH Energy Group.Thecompetitive businesses included an electric generation company, an energy services company, and fuel oil companies operating along the eastern sea board.Mr. Page holds B.S. degrees in physics, civil engineering and electrical engineering and a masters degree in industrial administration, all from Union College.As the Principal of an international consulting firm engaged in project development and advisory work, Chairman of a not for profit and as former President of a public company, Mr. Page brings to our board a wealth of experience in strategic planning, business initiatives and developing businesses. RECOMMENDATION The Board of Directors recommends that stockholders vote FOR the election of John Levy and Allan Page as Class C directors. 5 PROPOSAL 2 RATIFICATION OF THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Our Audit Committee has engaged Liggett, Vogt & Webb, P.A (“Liggett”) to serve as our independent registered public accounting firm for the fiscal year ending June 30, 2013.Sherb & Co., LLP (“Sherb”) audited our financial statements since the fiscal year ended June 30, 2006. Carl Vogt, CPA, a former partner of Sherb, is one of the founding partners of Liggett. A representative of Liggett is expected be present at the Meeting with the opportunity to make a statement if he or she desires to do so and may be available to respond to appropriate questions. Although action by the stockholders on this matter is not required, the Audit Committee believes it is appropriate to seek stockholder ratification of the appointment of our independent registered public accounting firm to provide a forum for stockholders to express their views with regard to the Audit Committee's selection. If the stockholders do not ratify the selection of Liggett, the selection of an independent registered public accounting firm may be reconsidered by the Audit Committee; provided, however, that the Audit Committee retains the right to continue to engage Liggett, should it deem such engagement to be in the best interest of the Company. Notwithstanding the ratification of Liggett as our independent registered public accounting firm for the fiscal year ending June 30, 2013, the Audit Committee retains the right to replace Liggett at any time, without stockholder approval. The following table sets forth the aggregate fees billed by Sherb for the fiscal years ended June 30, 2012 and 2011 for professional services rendered to us for the audit of our annual financial statements, for the reviews of the financial statements, included in our Quarterly Reports on Form 10-Q for those fiscal years, and for other services rendered on behalf of us during those fiscal years. All of such fees were pre-approved by our Audit Committee or Board of Directors in the absence of an Audit Committee. The Audit Committee’s policy is to pre-approve all audit and non-audit services, subject to a de minimis exception for non-audit services of 8% of the total pre-approved amounts to be paid to outside auditors. Fiscal 2012 Fiscal 2011 Audit Fees $ $ RECOMMENDATION The Board of Directors recommends that stockholders vote FOR proposal 2 to ratify the appointment of Liggett as our independent registered public accounting firm for the fiscal year ending June 30, 2013. 6 BOARD OF DIRECTORS AND EXECUTIVE OFFICERS Certain Information Regarding Directors and Executives The following table sets forth our directors and executive officers as of June 30, 2012, their ages, the positions held by them with the Company, the years their terms will expire and their classes of director.Our executive officers are appointed by, and serve at the discretion of the Board.Each executive officer is a full-time employee of the Company.Michael Ryan and Carole Enisman are married. Name Age Position Year Board Term Will Expire Class James Ciocia 56 Chairman of the Board of Directors B Michael Ryan 54 Chief Executive Officer, President and Director B Edward Cohen (2)(3) 73 Director A John Levy (1)(2) 56 Lead Director C Allan Page (1)(3) 65 Director C Frederick Wasserman (1)(2) 58 Director A Carole Enisman 53 Executive Vice President of Operations n/a n/a Ted Finkelstein 59 Vice President, Secretary and General Counsel n/a n/a Jay Palma 49 Chief Accounting Officer and Treasurer n/a n/a (1) Audit Committee member (2) Compensation Committee member (3) Corporate Governance and Nominating Committee member JAMES CIOCIA, CHAIRMAN OF THE BOARD OF DIRECTORS.Mr. Ciocia is a principal founder of the Company having opened the Company's first tax preparation office in 1981. In addition to serving the Company as its Chief Executive Officer until November 6, 2000, Mr. Ciocia is a registered representative of PCS. Mr. Ciocia holds a B.S. in Accounting from St. John's University.Mr. Ciocia brings to the board of directors extensive business and operating experience and tremendous knowledge of our Company as well as insights into and experiences within the tax preparation and financial planning industry.Mr. Ciocia provides our board with Company-specific experience and expertise in tax preparation and financial planning matters. MICHAEL RYAN, CHIEF EXECUTIVE OFFICER, PRESIDENT AND DIRECTOR. Mr. Ryan was appointed the Company's President and Chief Executive Officer in August 2002.Mr. Ryan co-founded PCS and is a founding member and past President of the Mid-Hudson Chapter of the International Association for Financial Planning. Mr. Ryan holds a B.S. in Finance from Syracuse University. Mr. Ryan was first elected as a director in 1999.Mr. Ryan brings to our board of directors extensive business and operating experience and tremendous knowledge of our Company as well as insights into and experiences within the tax preparation and financial planning industry.In addition, Mr. Ryan brings his broad strategic vision for Gilman Ciocia to our board of directors.Mr. Ryan’s service as the Chief Executive Officer, President and Director creates a critical link between management and our board of directors, enabling our board to perform its oversight function with the benefits of management’s perspectives on the business. EDWARD COHEN, DIRECTOR. Mr. Cohen has been a director of the Company since 2003.Mr. Cohen has been Counsel to the international law firm of Katten Muchin Rosenman LLP since February 2002, and before that was a partner in the firm (with which he has been affiliated since 1963).Mr. Cohen is a director of Full Circle Capital Corporation, a business development corporation under the Investment Company Act.Mr. Cohen is a graduate of the University of Michigan and Harvard Law School. As a former partner of an international law firm and a member of the boards of several public companies, Mr. Cohen brings to our board a wealth of legal, corporate and securities expertise. 7 JOHN LEVY, DIRECTOR.Mr. Levy has been a director of the Company since October 2006 and since September 4, 2007, has served as Lead Director.Since May2005, Mr.Levy has served as the Chief Executive Officer of Board Advisory, a consulting firm which advises public companies in the areas of corporate governance, corporate compliance, financial reporting and financial strategies.Mr. Levy served as Interim Chief Financial Officer from November 2005 to March 2006 of Universal Food & Beverage Company, which filed a voluntary petition under the provisions of Chapter 11 of the United States Bankruptcy Act on August 31, 2007.Mr.Levy is a Certified Public Accountant with nine years experience with the national public accounting firms of Ernst & Young, Laventhol & Horwath and Grant Thornton. Mr.Levy is a director and non-executive Chairman of the Board of Applied Minerals, Inc., a publicly traded exploration stage natural resource and mining company, and a director and audit committee member of Applied Energetics, Inc., a publicly traded company that specializes in the development and application of high power lasers, high voltage electronics, advanced optical systems and energy management systems technologies.Mr. Levy is NACD Fellow, the highest level of credentialing for corporate directors and corporate governance professionals.As an NACD Board Leadership Fellow, he has demonstrated his knowledge of the leading trends and practices that define exemplary corporate governance today, and has committed to developing professional insights through a sophisticated course of ongoing study.Mr. Levy is a frequent speaker on the roles and responsibilities of Board members and audit committee members. He has authored The 21st Century Director: Ethical and Legal Responsibilities of Board Members, Acquisitions to Grow the Business: Structure, Due Diligence, Financing, Creating the Best Projections You Can: Insights and Techniques and Ethics and Sustainability: A 4-way Path to Success.All four courses have initially been presented to various state accounting societies.Mr.Levy has a B.S. degree in economics from the Wharton School of the University of Pennsylvania and received his M.B.A. from St. Joseph’s University in Philadelphia.Mr. Levy brings to our board vast financial experiences as a Certified Public Accountant, former Chief Financial Officer of several companies and as Chief Executive Officer of a consulting firm which advises public companies in the areas of corporate governance, corporate compliance, financial reporting and financial strategies. In addition, Mr. Levy brings to our board, his role as Lead Director and Chairman of our audit committee, substantial experience with complex accounting and reporting issues, financial strategies, SEC filings, corporate governance and corporate transact. ALLAN PAGE, DIRECTOR.Mr. Page has been a director of the Company since October 2006.Mr. Page is the principal of A. Page & Associates LLC, an international consulting firm he founded in 2002 that is engaged in project development and advisory work in the energy market sector.Mr. Page is also Chairman and cofounder of The Hudson Renewable Energy Institute, Inc. a not for profit corporation promoting market applications for the public use of renewable energy.Prior to founding A. Page & Associates, Mr. Page spent more than thirty years with the CH Energy Group Inc., holding a variety of positions including President.Mr. Page started his employment as a distribution engineer at Central Hudson Gas and Electric, the principal subsidiary of the CH Energy Group and was the executive responsible for the development of a family of competitive business units for CH Energy Group.Thecompetitive businesses included an electric generation company, an energy services company, and fuel oil companies operating along the eastern sea board.Mr. Page holds B.S. degrees in physics, civil engineering and electrical engineering and a masters degree in industrial administration, all from Union College.As the Principal of an international consulting firm engaged in project development and advisory work, Chairman of a not for profit and as former President of a public company, Mr. Page brings to our board a wealth of experience in strategic planning, business initiatives and developing businesses. FREDERICK WASSERMAN, DIRECTOR.Mr. Wasserman has been a director of the Company since September 2007.Since May 2008 Mr. Wasserman has served as the President of FGW Partners, LLC, which provides management and financial consulting services.From January 2007 until April 2008 Mr. Wasserman provided management and financial consulting services as a sole practitioner.From August 2005 until December 31, 2006, Mr. Wasserman served as the Chief Operating and Chief Financial Officer for Mitchell & Ness Nostalgia Co., a privately-held manufacturer and distributor of licensed sportswear and authentic team apparel. Prior to his employment at Mitchell & Ness, Mr. Wasserman served as the President of Goebel of North America, a U.S. subsidiary of W. Goebel Porzellanfabrik GmbH & Co., an international manufacturer of collectibles, gifts and home decor. Mr. Wasserman held several positions, including Chief Financial Officer and President with Goebel of North America from 2001 to 2005.Mr. Wasserman is non-executive Chariman of the Board and audit committee member for DHL Holdings Corp. (formerly TeamStaff, Inc.), a provider of government logistics services.Mr. Wasserman is also a director and Chairman of the audit committee of MAM Software Group Inc., a provider of software products for the automobile aftermarket, director, Chairman of the compensation committee and audit committee member of Acme Communications, Inc., an owner and operator of television stations, and director, Chairman of the audit committee and compensation committee member of Breeze-Eastern Corporation, a manufacturer and distributor of cargo and rescue lifting equipment.Mr. Wasserman received a B.S. degree in Economics from The Wharton School of the University of Pennsylvania in 1976.As the President of a management and financial consulting services firm, and former Chief Financial Officer, Chief Operating Officer and President of several public and private companies, Mr. Wasserman brings to our board a great deal of experience as an active member of a number of public company boards as well as a deep understanding of the financial and operational aspects of a business. CAROLE ENISMAN, EXECUTIVE VICE PRESIDENT OF OPERATIONS. Ms. Enisman was appointed the Executive Vice President of Operations of the Company on November 15, 2004. Ms. Enisman began her career with the Company in 1990 as a Financial Planner.Ms. Enisman graduated from the University of Miami (Florida) with degrees in Economics and Political Science. 8 TED FINKELSTEIN, VICE PRESIDENT, GENERAL COUNSEL AND SECRETARY.Mr. Finkelstein has been Vice President and General Counsel of the Company since February 1, 2007 and Secretary since December 18, 2008.He was Associate General Counsel of the Company from October 11, 2004 to February 1, 2007.Mr. Finkelstein was Vice President and General Counsel of the Company from June 1, 2001 to October 11, 2004.Mr. Finkelstein has a B.S. degree in Accounting.He is a Cum Laude graduate of Union University, Albany Law School and also has a Master of Laws in Taxation from New York University Law School.Mr. Finkelstein has approximately 30 years of varied legal experience including acting as outside counsel for PCS prior to joining the Company. JAY PALMA, CHIEF ACCOUNTING OFFICER AND TREASURER.Mr. Palma had been the Vice President of Tax and Accounting Services of the Company since January 2008 and the Financial Operations Officer for the Company’s broker dealer subsidiary Prime Capital Services, Inc. since January 2011 and was appointed Chief Accounting Officer and Treasurer on February 18, 2012. Mr. Palma holds a B.B.A. from the University of Notre Dame and an M.B.A. from Pace University. Prior to joining the Company in 2008, Mr. Palma was employed by Byram Concrete and Supply, Inc. as a Controller. From 1989 to 2006, Mr. Palma was employed by Star Gas Partners, MLP, where he held various financial and operational management positions. Mr. Palma was also employed by PepsiCo, Inc. as an International Corporate Auditor from 1987 to 1989 and by a predecessor firm of KPMG, LLP as a Senior Auditor from 1985 to 1987. Legal Proceedings On April 6, 2012, the State of Florida Office of Financial Regulation commenced an Administrative Proceeding (the “OFR Administrative Proceeding”) against PCS, Asset & Financial Planning, Ltd. (“AFP”), a wholly owned subsidiary and a registered investment advisor, and three registered representatives of PCS (the “Registered Representatives”).The OFR Administrative Proceeding sought the imposition of administrative fines in the amount of $575,000.00 from PCS, $238,500.00 from AFP and $323,500 from the registered representatives. The allegations in the OFR Administrative Proceeding concerned the impact of management fees on the bonus provisions of a rider on 55 customer variable annuities between 2007 and 2010.AFP has since instituted procedures to insure that no other variable annuities under management are similarly impacted. PCS, AFP and the registered representatives believed that these transactions were an administrative error and that the customers did not suffer any economic harm or damage.PCS, AFP and the registered representatives did not believe that the imposition of administrative fines was appropriate and they vigorously defended against the OFR Administrative Proceeding. On September 7, 2012 a settlement in principle of the OFR Administrative Proceeding was agreed to as follows:PCS, AFP and the Registered Representatives will pay $70,000 in joint and several fines, the allocation of which will be subject to further discussion; PCS, AFP and the Registered Representatives will pay $30,000 in costs; and two of the Registered Representatives will sign two (2) year registration agreements, subject to negotiation.Upon execution of a written settlement agreement, the OFR Administrative Proceeding will be dismissed with prejudice. On July 10, 2012, the State of Florida Office of Financial Regulation commenced a lawsuit in Florida state court (the “OFR Court Case”) against the Company, Asset & Financial Planning, Ltd. (“AFP”), an affiliated registered investment advisor, and the Registered Representatives.The OFR Court Case requested that the Company be enjoined from violating the Florida Securities and Investor Protection Act and for restitution for the customers. The Company, AFP and the Registered Representatives vigorously defended against the OFR Court Case. On September 7, 2012 a settlement in principle of the OFR Administrative Proceeding was agreed to as follows:PCS, AFP and the Registered Representatives will pay $100,000 in restitution to the customers to be distributed pursuant to further agreement.Upon execution of a written settlement agreement, the OFR Court Case will be dismissed with prejudice. On June 30, 2009, the Securities and Exchange Commission (“SEC”) commenced an administrative proceeding against the Company and PCS.Under the terms of a settlement reached with the SEC on March 16, 2010, the Company and PCS agreed to certain undertakings, including retaining an Independent Compliance Consultant to conduct a comprehensive review of their supervisory, compliance and other policies, practices and procedures related to variable annuities. On October 20, 2010, the Independent Compliance Consultant submitted his report of recommendations to the SEC.The Company, PCS and AFP, the Company’s registered investment advisor subsidiary, have implemented all material recommendations of the Independent Compliance Consultant, including the following changes to their supervisory, compliance and other policies, practices and procedures: · Moving the supervision of representatives of PCS from the PCS Compliance Department to a new Supervision Department. · Fingerprinting all non-registered personnel who regularly have access to the keeping, handling or processing of securities, monies or the original books and records relating thereto. · Conducting unannounced PCS branch exams and enhancing branch exam procedures. · Reviewing and revising procedures and new account forms for variable annuity purchases and exchanges. · Reviewing and revising training programs for representatives of PCS and AFP. 9 We and our wholly owned subsidiary Prime Capital Services, Inc. (“PCS”) have been named as a respondent in customer arbitrations and as a defendant in customer lawsuits (“Customer Claims”). These Customer Claims result from the actions of brokers affiliated with PCS.Under the PCS registered representatives contract, each registered representative has indemnified us for these claims.Most of these Customer Claims are covered by our errors and omissions insurance policy.As of September 30, 2012, there were no pending Customer Claims against PCS or the Company.We establish liabilities for potential losses from Customer Claims.In establishing these liabilities, management uses its judgment to determine the probability that losses have been incurred and a reasonable estimate of the amount of losses.While we will vigorously defend ourselves in these matters, and we assert insurance coverage and indemnification to the maximum extent possible, there can be no assurance that these lawsuits and arbitrations will not have a material adverse impact on our financial position. Director Designees Pursuant to Shareholders Agreement As described in Proposal 1, on August 20, 2007, in connection with the Investment Purchase, the Company entered into a Shareholders Agreement with the Investment Purchasers and the Existing Shareholders.Pursuant to the terms of the Shareholders Agreement: at the closing of the Investment Purchase, the Investment Purchasers were given the right to designate two Investor Directors for election to our Board. So long as the Existing Shareholders own at least 10% of the outstanding shares of Common Stock, the Existing Shareholders have the right to nominate two Existing Shareholder Directors for election to the Board. The Investor Directors and the Existing Shareholder Directors shall jointly nominate three independent directors. The Investor Purchasers and the Existing Shareholders agreed to take such action as may be reasonably required under applicable law to cause the Investor Purchasers’ designees and the Existing Shareholders’ designees to be elected to the Board.We agreed to include each of the Director designees of the Investor Purchasers and the Existing Shareholders on each slate of nominees for election to the Board proposed by the Company, to recommend the election of such designees to the shareholders of the Company, and to use commercially reasonable efforts to cause such designees to be elected to the Board. One of the Investor Directors shall be appointed as a member of the Compensation Committee of the Board and one of the Investor Directors shall have the right to attend all Audit Committee meetings.The consent of one of the Investor Directors is required for certain Company actions above designated thresholds, including the issuance, redemption or purchase of equity or debt, the issuance of an omnibus stock plan, the creation of any new class of securities, certain affiliate transactions, changes to our certificate of incorporation or bylaws, entering into a merger, reorganization or sale of the Company or acquiring any significant business assets, or material changes to the business line of the Company.The Investment Purchasers agreed to a one year standstill agreement concerning the acquisition of our assets, our securities, proxy solicitations, voting trusts or tender offers.The Investment Purchasers were granted a right of first refusal for future securities issued by the Company and we were granted a right of first refusal for sales of Common Stock by the Investment Purchasers and by the Existing Shareholders. Director Independence The independent members of our Board are Edward Cohen, John Levy, Allan Page and Frederick Wasserman, all who have been deemed to be independent pursuant to in Rule 5605(a)(2) of the listing standards of the Nasdaq Stock Market. Meetings Our Board met twelve times during fiscal 2012 and acted by written consent two times.All directors were present at least 90% of the combined Board and committee meetings on which they served in fiscal 2012.All directors are encouraged to attend our annual meeting of stockholders and all of our directors attended last year’s annual meeting. 10 Board Committees Audit Committee Our Audit Committee is comprised of John Levy, Chair, Allan Page and Frederick Wasserman.The Audit Committee met four times during fiscal 2012.The functions of the Audit Committee are as set forth in the Audit Committee Charter, which can be viewed on our website at www.gtax.com.Our Board has determined that each of Messrs. Levy, Page and Wasserman is independent as defined in Rule 5005(a)(19) of the listing standards of the Nasdaq Stock Market and Rule 10A-3 of the Exchange Act.Our board of directors also has determined that Mr. Levy is an “audit committee financial expert” as defined in the applicable rules and regulations of the Exchange Act.The Audit Committee is required to pre-approve all audit and non-audit services performed by the independent auditors in order to assure that the provision of such services does not impair the auditor’s independence.Unless a type of service to be provided has received general pre-approval from the Audit Committee, it requires specific pre-approval in each instance by the Audit Committee.Any proposed services exceeding pre-approved cost levels generally require specific pre-approval by the Audit Committee. Compensation Committee Interlocks and Insider Participation Our Compensation Committee is comprised of Edward Cohen, John Levy and Frederick Wasserman, Chair.The Compensation Committee met one time during fiscal 2012.The functions of the Compensation Committee are as set forth in the Compensation Committee Charter, which can be viewed on our website at www.gtax.com.Our Board has determined that each of Messrs. Cohen, Levy and Wasserman is independent as defined in Rule 5005(a)(19) of the listing standards of the Nasdaq Stock Market. In accordance with the Compensation Committee Charter, the members are “outside directors” as defined in Section 162(m) of the Internal Revenue Code of 1986, as amended, and “non-employee directors” within the meaning of Section 16 of the Exchange Act. None of the members of the Compensation Committee has ever been an executive officer or employee of us or any of our subsidiaries, or has any relationship with us or our executives, other than their directorship and equity interests in us as disclosed in the section entitled “Security Ownership of Certain Beneficial Owners and Management.” During fiscal 2012, none of our executive officers served on the Compensation Committee or board of any other entity that had any executive officer who also served on our board or our Compensation Committee. Compensation Committee Report The Compensation Committee is required, amongst other things, to discharge the Board’s responsibilities relating to the compensation and evaluation of our Senior Executives and to produce the report that the rules and regulations of the Securities and Exchange Commission may require to be included in, or incorporated by, reference into our annual report and proxy statement.The Compensation Committee has not engaged compensation consultants to provide advice with respect to the form or amount of executive or director compensation. Corporate Governance and Nominating Governance Committee Our Corporate Governance and Nominating Committee is comprised of Edward Cohen, Chair, and Allan Page.The Corporate Governance and Nominating Committee met one time during fiscal 2012.The functions of the Corporate Governance and Nominating Committee are as set forth in the Corporate Governance and Nominating Committee Charter, which can be viewed on our website at www.gtax.com.Our board of directors has determined that each of Messrs. Cohen and Page is independent as defined in Rule 5005(a)(19) of the listing standards of the Nasdaq Stock Market.The Corporate Governance and Nominating Committee will consider nominees recommended by stockholders.Any such recommendations should be submitted in writing to our General Counsel at our principal executive offices.Nominees recommended by stockholders will be evaluated in the same manner as nominees identified by management, the board of directors or the Corporate Governance and Nominating Committee. The Corporate Governance and Nominating Committee, in making its recommendations regarding Board nominees, may consider some or all of the following factors, among others: judgment, skill, diversity, experiences with businesses and other organizations of a comparable size, the interplay of the candidate’s experience with that of the other Board members, the extent to which a candidate would be a desirable addition to the Board and any committees of the Board and whether or not the candidate would qualify as an “independent director” under applicable listing standards and the Sarbanes-Oxley Act of 2002 and any related Securities and Exchange Commission regulations. Leadership Structure and Risk Oversight Our Board has determined that having a non-employee Lead Director and a Board Chairman is the best leadership structure for the Company and the Board.Having an independent Lead Director and a majority of independent directors allows the Board and management to have proper alignment and dialogue in all matters within the authority of the Board, including those related to risk oversight.The key responsibilities of the Lead Director are as follows: 11 · Ensuring that the responsibilities of the Board are well understood by both the Board and management and that the boundaries between Board and management responsibilities are clearly understood and respected. · Serving as Board ombudsman, so as to ensure that questions or comments of individual directors are heard and addressed. · Reviewing and making recommendations with respect to agendas for Board meetings. · Ensuring that Board meetings are conducted in such a manner that facilitates the exchange of constructive and objective points of view and encourages all directors to participate in a manner that is conducive to good decision-making. · Ensuring that the resources available to the Board, in particular timely and relevant information, are adequate to support its work. · Facilitating the process of conducting director and committee evaluations. · Promoting best practices and high standards of corporate governance. · Serving as a sounding board for the CEO and other members of senior management. · Serving as a point of contact for Board members to raise sensitive issues with the CEO. · Monitoring significant developments between Board meetings and assuring that the Board is informed as appropriate. The Board also believes in empowering its standing Board committees and the chairs of such committees.The functions, roles and responsibilities of the committees are set forth in their respective charters and described above.The chairs of each committee are responsible, with input from management, for, among other things, setting the agendas for the meetings, leading the annual evaluations of their committees and other substantive and procedural matters. The Board believes that the leadership structure it has chosen along with the risk oversight role, as described below, enables it to effectively oversee risk.The key aspects of the Board’s risk oversight role are as follows: · The Board retains ultimate responsibility for risk oversight.In carrying out this responsibility, the Board reviews the long-term and short-term internal and external risks facing the Company through its participation in long-range strategic planning and review. · The Board reviews the reports and recommendations of the Company’s Strategic Planning Committee comprised of Board directors Allan Page and John Levy and Michael Ryan, the Company’s CEO, Carole Enisman, Executive Vice President of Operations, Ted Finkelstein, Vice President, Secretary and General Counsel and Jay Palma, Chief Accounting Officer and Treasurer. · The Audit Committee is responsible for overseeing the risks related to financial reporting, internal controls and other areas of financial accounting, as set forth in its charter. · Subject to the Board's oversight, the Compensation Committee is responsible for reviewing and evaluating the risks related to our compensation programs, policies and practices. · Subject to the Board's oversight, the Corporate Governance and Nominating Committee is responsible for reviewing our governance practices, policies and programs, including director and management succession planning, recruiting and other areas that may impact our risk profile from a governance perspective. 12 EXECUTIVE OFFICER COMPENSATION The following table sets forth the annual compensation of the Chief Executive Officer (the “CEO”) and the two most highly compensated executive officers other than the CEO (the “Named Executive Officers”) during the fiscal years ended June 30, 2012 and 2011: Summary Compensation Table Name and Principal Position Year Salary Option Awards (1) Bonus All Other Compensation Total Michael Ryan $ $
